EXHIBIT 10


IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 
____________________________________
:
IN RE DERIVATIVE LITIGATION,                                   :           No.
06-CV-2964 (JRS)
HERLEY INDUSTRIES INC.                                               :
____________________________________


STIPULATION AND AGREEMENT OF
COMPROMISE, SETTLEMENT AND RELEASE


Pursuant to Rule 23.1 of the Federal Rules of Civil Procedure, the parties to
the above-captioned action (the “Action”), Plaintiffs Michelle Blair (“Blair”)
and the Estate of Harvey Houtkin (the “Houtkin Estate”); Defendants Lee Blatt
(“Blatt”), Myron Levy (“Levy”), John Thonet (“Thonet”), Admiral Edward Walker
(“Walker”), The Estate of Admiral Robert Moore (the “Moore Estate”), Carlos
Campbell (“Campbell”), Dr. Edward Bogucz (“Bogucz”); and Nominal Defendant
Herley Industries, Inc. (“Herley” or the “Company”) by and through their
attorneys, have entered into the following Stipulation and Agreement of
Compromise, Settlement and Release (the “Stipulation”), subject to the approval
of the Court.


WHEREAS, on July 7, 2006, Blair, as a shareholder of Herley, filed a complaint
in the United States District Court for the Eastern District of Pennsylvania,
which was styled as a derivative claim, putatively brought on behalf of Herley,
and which named as defendants Blatt, Levy, Thonet, Walker, Moore, Campbell and
Bogucz (collectively the “Defendants”), and named Herley as a nominal defendant
(the “Blair Action”);


WHEREAS, on August 24, 2006, a related shareholder derivative action was filed
in the United States District Court for the Eastern District of Pennsylvania,
putatively brought on behalf of Herley by shareholder Harvey Houtkin
(“Houtkin”), and was assigned case number 06-3765 (the “Houtkin Action”);


 
 

--------------------------------------------------------------------------------

 
WHEREAS, on October 11, 2006, the Court consolidated the Blair Action, the
Houtkin Action into the Action for all purposes pursuant to Rule 42(a) of the
Federal Rules of Civil Procedure.


WHEREAS, on November 9, 2006, the Court appointed Blair and Houtkin as Co-Lead
Plaintiffs for the Action;


WHEREAS, on January 12, 2007, Blair and Houtkin filed a Verified Consolidated
Complaint which was styled as a derivative claim, putatively brought on behalf
of Herley, and which named as defendants Blatt, Levy, Thonet, Walker, Moore,
Campbell, and Bogucz, and named Herley as a nominal defendant (the “Complaint”);
 
WHEREAS, the Complaint asserts that the Defendants Levy, Walker, Moore, Thonet,
Campbell, and Bogucz violated their fiduciary obligations in connection with
certain decisions or actions conducted in their capacity as directors of the
Company relating to: (1) the employment and separation of Blatt from Herley; (2)
communications with the Department of the Navy in 2006; and (3) the engagement
of Herley’s outside auditors.  The Complaint further alleges that Defendant
Blatt violated his fiduciary obligations in connection with his participation in
two contracts with the United States Navy for the production of Power Heads, and
one contract with the United States Air Force for the production of Voltage
Control Oscillators, between 2000 and 2002.  Plaintiffs’ Complaint also asserts
that Defendants Levy, Walker, Moore, Thonet, Campbell, and Bogucz failed to
exercise proper oversight over Defendant Blatt in connection with the
above-referenced contracts.


 
2

--------------------------------------------------------------------------------

 
WHEREAS, on February 26, 2007 Defendants filed motions to dismiss the Complaint;
 
 
WHEREAS, on May 24, 2007, the Court heard oral argument on Defendants’ motions
to dismiss the Complaint;


WHEREAS, on July 20, 2007, the Court granted in part and denied in part
Defendants’ motions to dismiss the Complaint, and dismissed the Complaint to the
extent that Plaintiffs alleged oversight claims against Defendants Levy, Walker,
Thonet, Moore, Bogucz and Campbell;


WHEREAS, on June 12, 2008, Defendants filed Answers to the Complaint;


WHEREAS, on July 28, 2008, Houtkin died;


WHEREAS, on February 20, 2009, the Court granted Houtkin’s unopposed motion to
substitute the Houtkin Estate in place of Houtkin, as co-lead plaintiff in the
Action (Blair and the Houtkin Estate are collectively referred to as
“Plaintiffs”);


WHEREAS, between the time of the filing of the Complaint and June 2009, the
parties to the Action engaged in extensive discovery;


WHEREAS, on January 29, 2010, the Court heard oral argument on Defendants’
motions for summary judgment and other motions;


WHEREAS, on February 22, 2010, the Court denied Defendants’ motions for summary
judgment;


WHEREAS, the Court had scheduled a trial of the Action to commence on May 10,
2010.



 
3 

--------------------------------------------------------------------------------

 

WHEREAS, counsel for the parties engaged in extensive arm’s-length negotiations
concerning a possible settlement of the claims alleged in the Action;


WHEREAS, following extensive arm’s-length negotiations, the parties reached an
agreement pursuant to which, subject to approval by the Court, the parties
agreed to settle the Action on the terms set forth herein (the “Settlement”);


WHEREAS, in evaluating the Settlement proposed herein, Plaintiffs and their
counsel considered, among other things: (i) the benefit to the Company provided
by the Settlement; (ii) the attendant risks of continued litigation and the
uncertainty of the outcome of the litigation; (iii) the probability of recovery;
and (iv) the conclusion reached by the Plaintiffs and their counsel, after
investigation and consideration sufficient to inform themselves of the merits of
the Settlement, that the terms of the Settlement are fair and reasonable and in
the best interest of Plaintiffs and the Company; and


WHEREAS, Defendants and Herley have vigorously denied, and continue to
deny:  (i) any wrongdoing or liability with respect to all claims, events and
transactions complained of in the Action and alleged in the Complaint; (ii) they
engaged in any wrongdoing; (iii) they committed any violation of law; (iv) they
breached any fiduciary duties; (v) they acted improperly in any way; and (vi)
liability of any kind to Plaintiffs or the Company, but consider it desirable
that the Action be settled and dismissed on the merits and with prejudice in
order to avoid the substantial expense, inconvenience and distraction of
continued litigation, to dispose of potentially burdensome and protracted
litigation, and to finally put to rest and terminate the claims asserted in the
Action, and any other claims that could have been asserted therein.


 
4

--------------------------------------------------------------------------------

 
NOW, THEREFORE, in consideration of the foregoing recitals and the agreements,
covenants, representations and warranties set forth herein and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound, IT IS STIPULATED AND AGREED, by
and among the parties to this Stipulation, subject to the approval of the Court,
and pursuant to Rule 23.1 of the Federal Rules of Civil Procedure:


1. The recitals contained in the foregoing prefatory Whereas clauses shall have
the same force and effect as if set forth in full in the body of this
Stipulation.


2. All Settled Claims (as defined below) as against the Released Parties (as
defined below) shall be compromised, settled, released and dismissed with
prejudice, subject to Court approval and upon and subject to the terms and
conditions set forth below.



3. The term “Effective Date” as used herein, shall mean the first date on which
the Order and Final Judgment entered by the Court, (as described below), becomes
a final order, i.e., (a) when there is no pending timely appeal, stay, motion
for reconsideration, motion to vacate, or similar request for relief, and the
period of time for a party to seek such appeal, stay, motion for
reconsideration, motion to vacate, or similar request for relief has expired; or
(b) if there has been an appeal stay, motion for reconsideration, motion to
vacate, or similar request for relief, such appeal stay, motion for
reconsideration, motion to vacate, or similar request for relief has been
decided in such a way as to leave the Order and Final Judgment in effect and the
time for any further appeal or review by writ of certiorari has expired.


 
5

--------------------------------------------------------------------------------

 
SETTLEMENT CONSIDERATION


4. The Company shall take the necessary steps to adopt, implement, and maintain
the corporate governance provisions set forth below, which are designed to
strengthen and improve the Company’s corporate governance.


5. Board Structure.


a.           Herley shall increase the size of its Board of Directors to five
members and use its reasonable best efforts to identify and recruit an
additional qualified and independent director (within the meaning of the
Company’s Director Independence Standards, defined below) to be appointed to the
Board of Directors on or before the date of its next annual shareholders’
meeting and in no event later than 13 months after the date of the Company’s
prior annual shareholders’ meeting;


b.           In nominating new directors in the future, the Company, in the
ordinary course of its communications with significant institutional
shareholders, may obtain on a confidential basis, views from such shareholders
concerning Board member selection and qualifications, including such issues as
the experience or expertise of candidates, in the context of evaluating
candidates, and will consider those views, provided that the determination of
candidates’ qualifications and selection of candidates for nomination shall
remain within the discretion of the Nominating Committee.  In exercising such
discretion, the Nominating Committee may consider differences of viewpoints,
professional experience, education and skills, as well as ethnicity, gender and
national origin;


c.           Herley shall maintain its Board of Directors as a single class of
directors, elected annually;


 
6

--------------------------------------------------------------------------------

 
d.           The Company’s Audit Committee shall be directly responsible for
considering all related party transactions, and determining whether such
transactions are fair to the Company and on terms reasonably available to or
from unrelated third parties.  In considering such related party transactions,
the Audit Committee shall have the sole authority and the full power of the
Board of Directors to accept or reject such transactions and shall have sole
authority to retain such independent legal or other experts as it deems
necessary;


e.           The Audit, Nominating and Compensation Committees of the Board of
Directors will each consist entirely of independent directors within the meaning
of the Company’s Director Independence Standards, as defined below, and each
such Committee shall meet as necessary to fulfill its respective duties.  The
Company shall use its best reasonable efforts to include at least one “financial
expert” (within the meaning of the rules of the Securities and Exchange
Commission and the NASDAQ Stock Market) on the Audit Committee; and


f.           At least a majority of the Company’s Board of Directors, taking
into consideration any future nominees, shall be “independent directors” within
the meaning of the Company’s Director Independence Standards, as defined below.


6. Director Independence Standards.  The Company shall follow the Corporate
Governance Requirements, as amended from time to time, of the NASDAQ Stock
Market (the “NASDAQ Corporate Governance Requirements”) in determining whether
directors are independent (the “Company’s Independence Standards”).


 
7

--------------------------------------------------------------------------------

 
7. Director Stock Ownership.


a. At least one-third of non-management directors’ annual retainer shall be paid
in stock, stock options, or other equity awards; and
 
 
b. Other than in connection with new appointments to the Board, director options
shall be granted on a pre-determined set date.


8. Majority Voting.  In uncontested director elections, director nominees shall
be elected to the Board of Directors by a majority of the votes cast.  In the
event a director does not receive a majority of the votes cast in an uncontested
election, the director shall offer his resignation to the Board of Directors,
which shall convene a meeting within 45 days to review the offered resignation
and advise shareholders of the Board of Directors’ conclusion about accepting or
rejecting the offer of resignation and the basis for such decision.


9. Nomination Procedures for Directors.


a. The Nominating Committee shall consider all candidates as recommended by a
shareholder (or group of shareholders) who owns at least 5% of the Company’s
outstanding common stock and who continues to own such shares through the date
of the applicable meeting (an “Eligible Shareholder”);


b. An Eligible Shareholder wishing to recommend a candidate must submit the
following not less than 90 calendar days prior to the anniversary of the date
the proxy was released to the shareholders in connection with the previous
year’s annual meeting: (1) a recommendation that identifies the candidate and
provides contact information; (2) the written consent of the candidate to serve
as a director of the Company, if elected; and (3) documentation establishing
that the shareholder making the recommendation is an Eligible Shareholder;
 
 
8

--------------------------------------------------------------------------------

 
c. Upon timely receipt of the required documents, the Corporate Secretary will
determine if the shareholder submitting the recommendation is an Eligible
Shareholder based on such documents.  The Corporate Secretary will inform the
shareholder of his or her determination; and


d. If the candidate is to be evaluated by the Nominating Committee, the
Corporate Secretary will request a resume, a completed director and officer
questionnaire, a completed statement regarding conflicts of interest, a waiver
of liability for background check from the candidate and such other information
as the Nominating Committee deems necessary or desirable.  To evaluate the
candidate and consider such candidate for nomination by the Board of Directors,
such documents must be received at least 30 days prior to the annual meeting for
the Nominating Committee to evaluate the candidate and consider such candidate
for nomination by the Board.  Failure to provide the required information in a
timely manner may cause the candidate not to be considered.


10. Oversight Policies. The Company’s CEO and CFO shall be responsible for
ensuring that the Company's accounting policies, including compliance with the
requirements of Generally Accepted Accounting Principles (“GAAP”), as currently
in effect or as amended, and is implemented and utilized throughout the
Company.  The CFO shall report to the Board of Directors or the Audit Committee
on a quarterly basis on compliance with GAAP.  The Company will also establish a
policy that all complaints received by Herley regarding accounting, internal
accounting controls, or auditing matters and all the confidential, anonymous
submissions by any Herley employee regarding questionable accounting, internal
accounting controls, or auditing matters shall be brought to the attention of
the Audit Committee.


 
9

--------------------------------------------------------------------------------

 
11. Each of the foregoing provisions set forth in paragraphs 5 - 10 shall remain
in effect until the earliest of the following to occur: (a) two years from the
date hereof; (b) adoption by the Securities and Exchange Commission of rules or
regulations that would require a provision herein to be amended or terminated;
(c) adoption of NASDAQ Corporate Governance Requirements which would require a
provision herein to be amended or terminated; (d) adoption of federal or state
law that would require a provision herein to be amended or terminated; (e) a
determination by the Board of Directors, in the exercise of the directors’
fiduciary duties to the Company, that amendment or termination of a provision
herein is in the best interests of the Company; or (f) at such time as the
Company ceases to be a publicly traded corporation.


12. In addition to the foregoing, as part of Herley’s commitment to follow best
corporate governance practices, the Board of Directors may consider the adoption
of corporate governance guidelines; such guidelines are not required to be
adopted by a NASDAQ company, but adoption of such guidelines may be considered
to be a “best practice.”
 
RELEASES


13. Released Parties.  The “Released Parties” are the Defendants and their
heirs, executors, and assigns, and Herley and its predecessors, successors,
parents, subsidiaries, affiliates, and all of their respective present and
former directors, trustees, officers, partners, employees, and attorneys.


 
10

--------------------------------------------------------------------------------

 
14. Releasing Parties.  The “Releasing Parties” are Plaintiffs, individually and
derivatively on behalf of Herley and any person who may claim by or through
them.


15. Release of Claims.  Upon the Effective Date, the Releasing Parties shall
completely, voluntarily, knowingly, unconditionally and forever release and
discharge, and be deemed to release and forever discharge, the Released Parties
from any and all claims, rights, causes of action, suits, debts, charges,
complaints, liabilities, matters and issues, whether matured or unmatured, known
or unknown, that have been or could have been asserted in the Action or in any
other proceeding by or on behalf of Plaintiffs individually, and/or by or on
behalf of Plaintiffs or any Herley shareholder derivatively on behalf of Herley,
and/or by Herley against any of the Released Parties arising out of, relating
to, or based upon the allegations, facts, occurrences, transactions, or events
described or referred to in the complaints in the Action, or the Complaints
filed in the Blair Action or the Houtkin Action (the “Settled Claims”), as well
as claims relating to the defense, settlement and resolution of the Action or
the Settled Claims, provided that the “Settled Claims” do not include the claims
asserted in the securities class action currently pending in the United States
District Court for the Eastern District of Pennsylvania, captioned, In re Herley
Industries, Inc. Securities Litigation, No. 06-CV-2596 (JRS), or other direct
claims of purchasers of Herley securities other than Plaintiffs
individually.  Also upon the Effective Date, Released Parties shall completely,
voluntarily, knowingly, unconditionally and forever release and discharge, and
be deemed to release and forever discharge, Plaintiffs and their counsel from
all claims relating to the institution, prosecution, assertion, settlement and
resolution of the Action or the Settled Claims.


 
11

--------------------------------------------------------------------------------

 
16. Unknown Claims.  The release contemplated by this Stipulation extends to
claims that any Releasing Party does not know or suspect to exist at the time of
the release, which, if known, might have affected the Releasing Party’s
decision(s) with respect to the Settlement.  With respect to all Settled Claims,
the parties stipulate and agree that upon the Effective Date, Plaintiffs shall
expressly waive, and each Releasing Party shall be deemed to have expressly
waived, all provisions, rights, and benefits conferred by any law of any state
or territory of the United States, or principle of common law, which is similar,
comparable, or equivalent to Section 1542 of the California Civil Code, which
provides:


A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.
 
Plaintiffs acknowledge, and each Releasing Party shall be deemed to have
acknowledged, that the Releasing Parties may discover facts in addition to or
different from those now known or believed to be true with respect to the
Settled Claims, but that it is the intention of the Releasing Parties to hereby
completely, fully, finally, and forever compromise, settle, release, discharge,
and extinguish all Settled Claims known or unknown, suspected or unsuspected,
which now exist, heretofore existed, or may hereafter exist, and without regard
to the subsequent discovery or existence of additional or different
facts.  Plaintiffs acknowledge that they have read and understand Section 1542
of the California Civil Code and have had the opportunity to consult with and be
advised by counsel regarding its meaning and effect.
 
 
12

--------------------------------------------------------------------------------

 
IMPLEMENTATION


17. Preliminary Approval and Scheduling Order.  Promptly after the execution of
this Stipulation, Plaintiffs’ counsel shall submit it to the Court and request
entry of an Order substantially in the form of Exhibit A hereto (the “Scheduling
Order”).  The Scheduling Order shall specifically include a provision which,
among other things, approves a form of notice in the form of Exhibit B hereto
for mailing to Herley shareholders (the “Notice”).


18. Order and Final Judgment.  At or before the Settlement Hearing, Plaintiffs’
counsel shall request that the Court enter an Order and Final Judgment
substantially in the form attached hereto as Exhibit C.  Neither the Defendants
nor Herley shall contest such request.  The Settlement is contingent on the
entry of an Order and Final Judgment substantially in the form attached hereto
as Exhibit C.


19. Responsibility for and Costs of Notice.  Herley shall assume the
administrative responsibility for distributing the Notice in accordance with the
Scheduling Order.  All costs incurred in connection therewith, including,
without limitation, the actual costs of printing and mailing the Notice and
reimbursements to nominee owners for forwarding notices to their beneficial
owners, shall be borne by Herley.


 
TERMINATION OF THE SETTLEMENT



20. Result of Termination of the Settlement.  In the event that the Court does
not approve the Settlement; or if the Court does not enter the proposed Order
and Final Judgment substantially in the form attached hereto; or if the Order
and Final Judgment is reversed, vacated or modified on appeal so that it is no
longer substantially in the form attached hereto as Exhibit C; or the
Stipulation is terminated, canceled, or does not become effective for any other
reason, then:  (a) this Stipulation and any actions taken in connection with it
shall be null and void and of no force and effect for all purposes; (b) all
negotiations, transactions, and proceedings connected with this Stipulation
shall be without prejudice to the rights of any person, firm, or corporation,
and shall not be deemed or construed to be evidence or an admission of
wrongdoing on the part of anyone or of liability therefore; and (c) this
Stipulation shall not be entered into evidence or otherwise used or referred to
for any reason in this or any other civil, criminal, or administrative
proceeding.  The Action shall then revert to its status prior to the date of
execution of the Stipulation, and all releases shall be deemed null and void.


 
13

--------------------------------------------------------------------------------

 
COVENANTS


21. Entry of Order and Reasonable Efforts.  All of the parties hereto and their
respective counsel shall use reasonable efforts to effectuate the provisions of
this Stipulation and the Settlement contemplated herein.


22. Attorneys’ Fees and Expenses.  Plaintiffs’ counsel shall be entitled,
subject to Court approval, to recover attorneys’ fees and expenses from Herley
pursuant to applicable law.  Subject to Court approval, and at the joint
recommendation of Counsel for Plaintiffs, Defendants, and Herley, Herley will
pay Plaintiffs’ counsel $975,000 for attorneys’ fees and expenses.  Payments
made pursuant to this paragraph shall constitute full satisfaction of any claim
for fees and/or expenses, and Plaintiffs and Plaintiffs’ counsel agree, on
behalf of themselves and all Herley shareholders, that they shall not seek nor
be entitled to any additional attorneys’ fees, costs, or expense under any
theory relating to the Settlement of the Action.  Plaintiffs and Plaintiffs’
counsel agree that they shall be responsible for moving for the Court’s approval
of such attorneys’ fees and expenses and will file such motion along with
Plaintiffs’ motion for approval of the Settlement.  Herley and the Defendants
agree not to oppose Plaintiffs’ counsel’s request for an award of $975,000 for
payment of fees and expenses provided it is consistent with this
Stipulation.  If the Effective Date occurs, Herley shall make the payment
pursuant to this paragraph to Gardy & Notis, LLP directly within 15 business
days after the Effective Date, provided, however, that Plaintiffs’ counsel shall
at least 10 business days in advance of such payment provide counsel for Herley
with the pertinent taxpayer identification numbers and a Form W-9 for reporting
purposes.  Other than any reporting of this payment as required by this
Stipulation or law, which Herley shall make, Plaintiffs and Plaintiffs’ counsel
shall alone be responsible for the reporting and payment of any federal, state,
and/or local income or other form of tax on any payment made pursuant to this
paragraph.


 
14

--------------------------------------------------------------------------------

 
MISCELLANEOUS


23. Modification.  Except as otherwise specifically provided above, and in this
Section, the provisions of this Stipulation (including any time periods
specified herein) may be modified by written agreement of counsel for all of the
parties hereto with the consent of the Court and without further notice to
Herley shareholders unless the Court requires such notice.  The terms and
provisions of this Stipulation may not be changed, waived, modified, or varied
in any manner unless in writing duly signed by counsel for all of the parties
hereto.


24. Headings.  The recitals and definitions set forth above are essential
elements of this Stipulation.  The headings contained in this Stipulation are
inserted only as a matter of convenience and in no way define, limit, extend, or
otherwise describe the scope of this Stipulation or the intent of its
provisions.


 
15

--------------------------------------------------------------------------------

 
25. Entire Agreement.  This Stipulation, including the exhibits hereto, sets
forth the entire agreement of the parties concerning the Settlement and
supersedes all prior oral or written agreements, arrangements, understandings,
inducements, promises, and warranties not embodied or incorporated herein
relating to the subject matter of this Stipulation.  Prior discussions and
negotiations are superseded by, and merged into, this Stipulation.


26. Counterparts.  This Stipulation may be executed in one or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one and the same instrument.


27. Waiver.  The failure of any party hereto to enforce at any time any
provision of this Stipulation shall not be construed as a waiver of such
provision, nor be construed in any way to effect the validity of this
Stipulation or any part hereof or the right of any party thereafter to enforce
each and every such provision.  No waiver of any breach of this Stipulation
shall be held to constitute a waiver of any other breach.


28. Successors.  This Stipulation shall be binding upon, and inure to the
benefit of, the parties hereto and their successors and assigns.  No party
hereto may assign its rights or obligations hereunder without the prior written
consent of all of the other parties hereto.


29. Notices.  Any and all notices, requests, consents, directives, or
communications by any party intended for any other party shall be in writing,
shall be given personally or by United States mail or other commercial carrier
and shall be deemed delivered on the earlier of (a) the date received and (b)
the date four business days after the date of mailing, and shall be addressed to
all of the undersigned counsel at the addresses provided below.  Any party may,
from time to time, change the person or address to which such written notices,
requests, consents, directives, or communications are to be sent by giving the
other parties ten days prior written notice of the changed address in the manner
provided herein.

 
 
16

--------------------------------------------------------------------------------

 
30. Governing Law.  This Stipulation and the attached exhibits shall be governed
by, and construed and enforced in accordance with, the laws of the Commonwealth
of Pennsylvania, without reference to principles of choice or conflicts of
laws.  This Stipulation (including, without limitation, its execution and
consummation) shall be enforced solely in the Court.  The Released Parties and
the Releasing Parties hereby waive, or shall be deemed to have waived, any
objection they may now or hereafter have to the venue or forum of any such
enforcement proceedings, and irrevocably consent to and acknowledge jurisdiction
and service of any and all process of the Court in any such proceedings.
 
31. Collaborative Effort.  The undersigned agree that no single party shall be
deemed to have drafted this Stipulation or any portion thereof.  This
Stipulation is the product of the collaborative effort of the undersigned
counsel.


32. Authority.  Each of the individuals executing this Stipulation on behalf of
one or more of the parties  warrants and represents that he or she has been duly
authorized and empowered to execute this Stipulation on behalf of such parties,
and that it is binding on such parties in accordance with its terms.


 
17

--------------------------------------------------------------------------------

 
33. No Assignment.  Plaintiffs and their counsel represent and warrant that none
of Plaintiffs’ alleged claims or causes of action against Defendants have been
assigned, or in any manner transferred, in whole or in part.




IN WITNESS WHEREOF, the parties have executed this Stipulation as of the date(s)
set forth below.


 
/s/ James S. Notis
GARDY & NOTIS, LLP
James S. Notis
560 Sylvan Avenue
Englewood Cliffs, NJ 07632
 
Date:  May 10, 2010
 
On Behalf of Plaintiffs Michelle Blair
And The Estate of Harvey Houtkin
 
 
 
 
/s/ James T. Smith
BLANK ROME LLP
James T. Smith
One Logan Square
Philadelphia, PA 19103
 
Date:  May 10, 2010
 
On Behalf of Defendants Lee Blatt, Myron Levy, John Thonet, Carlos Campbell,
Edward Walker, the Estate of Robert Moore and Edward Bogucz
 
 
 
 
/s/ Joel Frank
LAMB McERLANE, PC
Joel Frank
24 East Market Street
P.O. Box 565
West Chester, PA 19381
 
Date:  May 10, 2010
 
On Behalf of Nominal Defendant
Herley Industries, Inc.
 
 




 
18 

--------------------------------------------------------------------------------

 

 
 
EXHIBIT A

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 
____________________________________
:
IN RE DERIVATIVE LITIGATION,                                  :           Civil
Action No. 06-CV-2964  (JRS)
HERLEY INDUSTRIES INC.                                               :
____________________________________


SCHEDULING ORDER FOR APPROVAL OF DERIVATIVE ACTION
 
The parties to the above-captioned action (the “Action”), having applied for an
order approving the proposed settlement of the Action (the “Settlement”), in
accordance with the terms of and in the form required by the Stipulation of
Settlement entered into by the parties, dated May ____, 2010 (the
“Stipulation”), dismissing the Action upon the terms and conditions set forth in
the Stipulation, barring and enjoining prosecution of any and all settled
claims, as defined in the settlement, and making other related determinations in
accordance with the Stipulation of Settlement;


NOW, upon consent of the parties, after review and consideration of the
Stipulation filed with the Court and the Exhibits annexed thereto, and after due
deliberation,


IT IS HEREBY ORDERED this ___ day of __________, 2010, that:


1. Capitalized terms used in this order and not otherwise defined shall have the
meanings set forth in the Stipulation.


2. A hearing (the “Settlement Hearing”) shall be held on _______________, 2010,
at __________ ___.m. in Courtroom ___ of the James A. Byrne United States
Courthouse, 601 Market Street, Philadelphia, Pennsylvania 19106-1797, to:




a.  
Determine whether the Settlement should be approved by the Court as fair,
reasonable, adequate and in the best interests of Herley Industries, Inc.
(“Herley”);



 
 

--------------------------------------------------------------------------------

 
b.  
Determine whether final judgment should be entered pursuant to the Stipulation
dismissing the Action with prejudice and extinguishing and releasing all Settled
Claims (as defined therein);



c.  
Determine whether to enter an order enjoining all other holders of Herley common
shares from commencing or prosecuting, either directly or indirectly, any action
or proceeding asserting any of the Settled Claims in this or any other forum;

 
d.  
Rule on an application of Plaintiffs’ counsel in the Action for an award of
attorneys’ fees and expenses; and



e.  
Rule on such matters as the Court may deem appropriate.





3. The Court may adjourn the Settlement Hearing or any part thereof, including
the consideration of the application for attorneys’ fees and reimbursement of
expenses, without further notice of any kind other than oral announcement at the
Settlement Hearing or any adjournment thereof.


4. The Court may approve the Settlement at or after the Settlement Hearing with
such modification as may be consented to by the parties to the Stipulation and
without further notice to the Class.


5. Nominal defendant Herley shall, within ten (10) business days of the date of
this order, cause a notice of the Settlement Hearing in substantially the form
annexed as Exhibit B to the Stipulation (the “Notice”) to be mailed by First
Class United States Mail, postage pre-paid, to all holders of Herley common
shares as of the date three (3) business days after the date of the Stipulation,
at their last known address appearing in the stock transfer records maintained
by or on behalf of Herley.  All record holders of Herley common shares who are
not also the beneficial owners of the Herley common shares held by them of
record are requested to forward the Notice to the beneficial owners of those
shares.  Herley shall use reasonable efforts to give notice to such beneficial
owners by (i) making additional copies of the Notice available to any record
holder who, prior to the Settlement Hearing, requests additional copies of the
Notice for distribution to beneficial owners, or (ii) mailing additional copies
of the Notice to beneficial owners.


 
A-2

--------------------------------------------------------------------------------

 
6. The Court approves, in form and content, the Notice and finds that the giving
of notice as specified herein meets the requirements of Fed. R. Civ. P. 23.1(c)
and due process, is the best notice practicable under the circumstances and
shall constitute due and sufficient notice to all persons and entities entitled
to receive notice.  Herley shall, no later than ten (10) business days prior to
the Settlement Hearing, file an appropriate affidavit or proof of service
showing compliance with the Notice provisions of this Order.


7. Any holder of Herley common shares may object to the Settlement, the judgment
to be entered in the Action, and/or Plaintiffs’ application for attorneys’ fees
and expenses, or otherwise request to be heard, in person or by counsel,
concerning any matter properly before the Court at the Settlement Hearing;
provided, however, that no person or entity (other than counsel for the
Plaintiffs and Defendants, nominal defendant Herley) shall be heard and no
papers, briefs, pleadings or other documents submitted by any person or entity
shall be considered by the Court unless, not later than ten (10) business days
prior to the Settlement Hearing, such person or entity files with the Court and
serves upon counsel listed below: (i) a written notice of intention to appear
that includes the person’s or entity’s name, address and telephone number, and
identifies their holdings of Herley common shares after June 1, 2006; (ii) a
statement of such person’s or entity’s objections to any matters before the
Court; (iii) the grounds therefore or the reasons that such person or entity
desires to appear and be heard, as well as all documents or writings such person
or entity desires the Court to consider.  Such papers shall be served by hand or
overnight mail upon the following counsel on or before the date of filing with
the Court:


 
A-3

--------------------------------------------------------------------------------

 
 
GARDY & NOTIS, LLP
James S. Notis
560 Sylvan Avenue
Englewood Cliffs, NJ 07632
 
LAW OFFICES OF
BERNARD M. GROSS
Deborah R. Gross
Suite 450, Wanamaker Building
100 Penn Square East
Philadelphia, PA 19107
 
Counsel for Plaintiffs Michelle Blair
and the Estate of Harvey Houtkin
 
 
BLANK ROME LLP
James T. Smith
One Logan Square
Philadelphia, PA 19103
 
Counsel for Defendants Lee Blatt, Myron Levy, John Thonet, Carlos Campbell,
Edward Walker, the Estate of Robert Moore and Edward Bogucz
 
LAMB McERLANE, PC
Joel Frank
24 East Market Street
P.O. Box 565
West Chester, PA 19381
 
Counsel for Nominal Defendant
Herley Industries, Inc.
 

8. Unless the Court otherwise directs, no person or entity shall be entitled to
object to the approval of the Settlement, any judgment entered thereon, any
award of attorneys’ fees or expenses, or otherwise be heard, except by serving
and filing a written objection and supporting papers and documents as prescribed
in Paragraph 7, above.  Any person or entity who fails to object or otherwise
request to be heard in the manner described above shall be deemed to have waived
the right to object or otherwise be heard (including any right of appeal) and
shall be forever barred from raising such objection or request to be heard in
this or any other action or proceeding.


9. All proceedings in the Action, other than such proceedings as may be
necessary to carry out the terms and conditions of the Settlement, are hereby
stayed and suspended until further order of this court.  Pending final
determination of whether the Settlement should be approved, Plaintiffs and all
other holders of Herley common stock, their respective affiliates, and anyone
claiming through or for the benefit of any of them, are barred and enjoined from
commencing, or in any way participating in the commencement of, any new action
or other proceeding, in any forums asserting against any of the Release Persons
any Settled Claims.


 
A-4

--------------------------------------------------------------------------------

 


10. If the Settlement, including any amendment made in accordance with the
Stipulation, is not approved by the Court or shall not become effective for any
reason whatsoever, the Settlement and Stipulation (including any modification
thereof) and any actions taken or to be taken in connection therewith (including
this Order and any judgment entered herein) shall be terminated and shall become
null and void and of no further force and effect except for Herley’s obligation
to pay for expenses incurred in connection with the Notice provided for by this
Order, and neither the Stipulation, nor any provision contained in the
Stipulation, nor any action undertaken pursuant thereto, nor the negotiation
thereof by any party, shall be deemed an admission or offered or received as
evidence at any proceeding in this or any other action or proceeding.


11. All proceedings in the Action, other than proceedings as may be necessary to
carry out the terms and conditions of the Settlement, are hereby stayed and
suspended until further Order of this Court.


12. In any event, neither the Stipulation nor any provisions contained in the
Stipulation, nor any negotiations, statements or proceedings in connection
therewith, shall be construed, or deemed to be evidence of, an admission or
concession on the part of any of the Plaintiffs, Defendants, including nominal
defendant Herley, any common shareholder of Herley, or any other person or
entity of any liability or wrongdoing by them, or any of them as to any claim
alleged or asserted in the Action or otherwise, and shall not be offered or
received in evidence in any action or proceeding (except in an action or
proceeding to enforce the terms and conditions of the Stipulation), or be used
in any way as an admission, concession or evidence of any liability or
wrongdoing of any nature.


 
A-5

--------------------------------------------------------------------------------

 


13. If the Settlement provided for in the Stipulation shall be approved by the
Court following the Settlement Hearing, an Order and Final Judgment shall be
entered as described in the Stipulation.


 
                        
                      __________________________________

JUAN R. SÁNCHEZ
UNITED STATES DISTRICT JUDGE









 
 
  A-6

--------------------------------------------------------------------------------

 

EXHIBIT B
 
IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 
____________________________________
:
IN RE DERIVATIVE LITIGATION,                                   :           No.
06-CV-2964 (JRS)
HERLEY INDUSTRIES INC.                                               :
____________________________________




NOTICE TO ALL HOLDERS OF HERLEY INDUSTRIES, INC. COMMON SHARES
OF PROPOSED SETTLEMENT OF DERIVATIVE ACTION


PLEASE READ THIS NOTICE CAREFULLY AND IN ITS ENTIRETY.  YOUR RIGHTS WILL BE
AFFECTED BY THE LEGAL PROCEEDINGS IN THIS LAWSUIT.  IF THE COURT APPROVES THE
PROPOSED SETTLEMENT OF THIS LAWSUIT, YOU WILL BE FOREVER BARRED FROM CONTESTING
THE FAIRNESS, REASONABLENESS AND ADEQUACY OF THE PROPOSED SETTLEMENT AND RELATED
MATTERS, AND FROM PURSUING THE SETTLED CLAIMS (AS DEFINED HEREIN).


IF YOU HOLD COMMON SHARES OF HERLEY INDUSTRIES, INC. FOR THE BENEFIT OF ANOTHER,
PLEASE PROMPTLY TRANSMIT THIS DOCUMENT TO SUCH BENEFICIAL OWNER.


I.           THE PURPOSE OF THIS NOTICE


The purpose of this Notice is to inform you of the above-captioned action (the
“Action”) pending in the United States District Court for the Eastern District
of Pennsylvania (the “Court”) and a proposed settlement (the “Settlement”) of
the Action on the terms set forth in a Stipulation of Settlement dated May ___,
2010 (the “Stipulation”).  This Notice also informs you of your right to
participate in a hearing to be held on _______________, 2010, at __________
___.m. in Courtroom __ of the James A. Byrne United States Courthouse, 601
Market Street, Philadelphia, Pennsylvania 19106-1797 (the “Settlement Hearing”)
to: (1) determine whether the Settlement should be approved by the Court as
fair, reasonable, adequate and in the best interests of Herley Industries, Inc.
(“Herley”); (2) determine whether final judgment should be entered with
prejudice extinguishing and releasing all Settled Claims (as defined herein) and
barring and enjoining prosecution of any and all Settled Claims; (3) rule on an
application of Plaintiffs’ counsel in the Action for an award of attorneys’ fees
and reimbursement of expenses; and (4) rule on such matters as the Court may
deem appropriate.


This Notice describes the rights you may have under the Settlement and what
steps you may, but are not required to, take in relation to the Settlement.


If the Court approves the Settlement, the parties to the Action will ask the
Court to enter an Order and Final Judgment dismissing the Action with prejudice
on the merits.


 
 

--------------------------------------------------------------------------------

 
*  *  *  *  *


THE FOLLOWING RECITATION DOES NOT CONSTITUTE FINDINGS OF THE COURT.  IT IS BASED
ON STATEMENTS OF THE PARTIES AND SHOULD NOT BE UNDERSTOOD AS AN EXPRESSION OF
ANY OPINION OF THE COURT AS TO THE MERITS OF ANY OF THE CLAIMS OR DEFENSES
RAISED BY ANY OF THE PARTIES.


II.           BACKGROUND OF THE LAWSUIT


On July 7, 2006, plaintiff Michelle Blair (“Blair”) filed a complaint in the
United States District Court for the Eastern District of Pennsylvania, which was
styled as a derivative claim, putatively brought on behalf of Herley.  That
action named as defendants, current and former members of Herley’s Board of
Directors.  The defendants included: Lee Blatt (“Blatt”), Myron Levy (“Levy”),
Admiral Edward Walker (“Walker”), Admiral Robert Moore (“Moore”), John Thonet
(“Thonet”), Carlos Campbell (“Campbell”) and Dr. Edward Bogucz (“Bogucz”)
(collectively the “Defendants”).  Herley was named as a nominal defendant.  On
August 24, 2006, a related shareholder derivative action was filed in the United
States District Court for the Eastern District of Pennsylvania, putatively
brought on behalf of Herley by shareholder Harvey Houtkin (“Houtkin”), and was
assigned case number 06-3765.  On October 11, 2006, the Court consolidated those
related derivative actions into the Action for all purposes pursuant to Rule
42(a) of the Federal Rules of Civil Procedure.  On November 9, 2006, the Court
appointed Blair and Houtkin as Co-Lead Plaintiffs for the Action.


On January 12, 2007, Plaintiffs filed a Verified Consolidated Complaint styled
as a derivative claim, alleging claims for breach of fiduciary duty and unjust
enrichment against the Defendants.  Specifically, Plaintiffs’ complaint asserts
that Defendants Levy, Walker, Moore, Thonet, Campbell and Bogucz violated their
fiduciary obligations in connection with certain decisions or actions conducted
in their capacity as directors of the Herley relating to: (1) the employment and
separation of Blatt from Herley; (2) communications with the Department of the
Navy in 2006; and (3) the engagement of Herley’s outside auditors.  The
Complaint further alleges that Defendant Blatt violated his fiduciary
obligations in connection with his participation in two contracts with the
United States Navy for the production of “Power Heads,” and one contract with
the United States Air Force for the production of “Voltage Control Oscillators,”
between 2000 and 2002.  Plaintiffs’ Complaint also asserts that Defendants Levy,
Walker, Moore, Thonet, Campbell and Bogucz failed to exercise proper oversight
over Defendant Blatt in connection with the above-referenced contracts.


On May 24, 2007, the Court heard oral argument on the Defendants’ motions to
dismiss.  On July 20, 2007, the Court granted in part and denied in part
Defendants’ motions to dismiss, and dismissed the Complaint to the extent that
Plaintiffs alleged oversight claims against Defendants Levy, Walker, Moore,
Thonet, Campbell and Bogucz.  On June 12, 2008, Defendants filed an Answer to
the Complaint.


 
B-2

--------------------------------------------------------------------------------

 
On July 28, 2008, Houtkin died.  On February 20, 2009, the Court granted
Houtkin’s unopposed motion to substitute the Houtkin Estate in place of Houtkin,
as Co-Lead Plaintiff in the Action.  Between the time of filing of the Complaint
and July 2009, the parties engaged in extensive discovery.  On October 30, 2009,
Defendants filed motions for summary judgment.  On January 29, 2010, the Court
heard oral argument on Defendants’ motions for summary judgment.  On February
22, 2010, the Court issued an order denying Defendants’ motions for summary
judgment.  The Court scheduled a trial of the Action to commence on May 10,
2010.
 
Counsel for the parties engaged in extensive arm’s-length negotiations
concerning a possible settlement of the claims alleged in the Action.  Following
extensive arms-length negotiations, the parties agreed to settle the Action.  On
May ___, 2010 the parties, through their counsel, executed the Stipulation that
sets forth the comprehensive terms of the Settlement.


III.           SUMMARY OF THE SETTLEMENT TERMS


Pursuant to the Stipulation, Herley has agreed to take all necessary steps to
adopt, implement, and maintain the corporate governance provisions set forth
below, which are designed to strengthen and improve the Herley’s corporate
governance.  Each of the provisions set forth below in this section shall remain
in effect until the earliest of the following to occur: (1) two years from the
date of approval of the Settlement by the Court; (2) adoption by the Securities
and Exchange Commission of rules or regulations that would require a provision
herein to be amended or terminated; (3) adoption of NASDAQ Corporate Governance
Requirements which would require a provision herein to be amended or terminated;
(4) adoption of federal or state law that would require a provision herein to be
amended or terminated; (5) a determination by the Company’s Board of Directors,
in the exercise of the directors’ fiduciary duties to the Company, that
amendment or termination of a provision herein is in the best interests of the
Company; or (6) at such time as the Company ceases to be a publicly traded
corporation.


Board Structure.

 
●
Herley shall increase the size of its Board of Directors to five members and use
its reasonable best efforts to identify and recruit an additional qualified and
independent director (within the meaning of the Company’s Director Independence
Standards, defined below) to be appointed to the Board of Directors on or before
the date of its next annual shareholders’ meeting and in no event later than 13
months after the date of the Company’s prior annual shareholders’ meeting.
   
●
In nominating new directors in the future, the Company, in the ordinary course
of its communications with significant institutional shareholders, may obtain on
a confidential basis, views from such shareholders concerning Board member
selection and qualifications, including such issues as the experience or
expertise of candidates, in the context of evaluating candidates, and will
consider those views, provided that the determination of candidates’
qualifications and selection of candidates for nomination shall remain within
the discretion of the Nominating Committee.  In exercising such discretion, the
Nominating Committee may consider differences of viewpoints, professional
experience, education and skills, as well as ethnicity, gender and national
origin.

 
B-3 

--------------------------------------------------------------------------------

 

 
●
Herley shall maintain its Board of Directors as a single class of directors,
elected annually.
   
●
The Company’s Audit Committee shall be directly responsible for considering all
related party transactions, and determining whether such transactions are fair
to the Company and on terms reasonably available to or from unrelated third
parties.  In considering such related party transactions, the Audit Committee
shall have the sole authority and the full power of the Board of Directors to
accept or reject such transactions and shall have sole authority to retain such
independent legal or other experts as it deems necessary.
   
●
The Audit, Nominating and Compensation Committees of the Board of Directors will
each consist entirely of independent directors within the meaning of the
Company’s Director Independence Standards, as defined below, and each such
Committee shall meet as necessary to fulfill its respective duties.  The Company
shall use its best reasonable efforts to include at least one “financial expert”
(within the meaning of the rules of the Securities and Exchange Commission and
the NASDAQ Stock Market) on the Audit Committee.
   
●
At least a majority of the Company’s Board of Directors, taking into
consideration any future nominees, shall be “independent directors” within the
meaning of the Company’s Director Independence Standards, as defined below.




Director Independence Standards.




●
The Company shall follow the Corporate Governance Requirements, as amended from
time to time, of the NASDAQ Stock Market (the “NASDAQ Corporate Governance
Requirements”) in determining whether directors are independent (the “Company’s
Independence Standards”).



Director Stock Ownership.


 
●       At least one-third of non-management directors’ annual retainer shall be
paid in

 
stock, stock options, or other equity awards.



 
●       Other than in connection with new appointments to the Board, director
options shall

 
be granted on a pre-determined set date.



Majority Voting.
 


●
In uncontested director elections, director nominees shall be elected to the
Board by a majority of the votes cast. In the event a director does not receive
a majority of the votes cast in an uncontested election, the director shall
offer his resignation to the Board, which shall convene a meeting within 45 days
to review the offered resignation and advise shareholders of the Board's
conclusion about accepting or rejecting the offer of resignation and the basis
for such decision.

 
 
B-4

--------------------------------------------------------------------------------

 
Nomination Procedures.
 


●
The Nominating Committee shall consider all candidates as recommended by a
stockholder (or group of stockholders) who owns at least 5% of the Company’s
outstanding common stock and who continues to own such shares through the date
of the applicable meeting (an “Eligible stockholder”).
   
●
An Eligible Stockholder wishing to recommend a candidate must submit the
following not less than 90 calendar days prior to the anniversary of the date
the proxy was released to the shareholders in connection with the previous
year’s annual meeting: (1) a recommendation that identifies the candidate and
provides contact information; (2) the written consent of the candidate to served
as a directors of the Company, if elected; and (3) documentation establishing
that the shareholder making the recommendation is an Eligible Stockholder.
   
●
Upon timely receipt of the required documents, the Corporate Secretary will
determine if the shareholder submitting the recommendation is an Eligible
Stockholder based on such documents. The Corporate Secretary will inform the
stockholder of his or her determination.
   
●
If the candidate is to be evaluated by the Nominating Committee, the Corporate
Secretary will request a resume, a completed director and officer questionnaire,
a completed statement regarding conflicts of interest, a waiver of liability for
background check from the candidate and such other information as the Nominating
Committee deems necessary or desirable.  To evaluate the candidate and consider
such candidate for nomination by the Board, such documents must be received at
least 30 days prior to the annual meeting for the Nominating Committee to
evaluate the candidate and consider such candidate for nomination by the
Board.  Failure to provide the required information in a timely manner may cause
the candidate not to be considered.
   



Oversight Policies.
 
●
The Company’s CEO and CFO shall be responsible for ensuring that the Company’s
accounting policies, including compliance with the requirements of Generally
Accepted Accounting Principles (“GAAP”), as currently in effect or as amended,
and is implemented and utilized throughout the Company.  The CFO shall report to
the Board or the Audit Committee on a quarterly basis on compliance with GAAP.
The Company will also establish a policy that all complaints received by Herley
regarding accounting, internal accounting controls, or auditing matters and all
the confidential, anonymous submissions by any Herley employee regarding
questionable accounting, internal accounting controls, or auditing matters shall
be brought to the attention of the Audit Committee.



 
B-5

--------------------------------------------------------------------------------

 
 
 


●
In addition to the foregoing, as part of Herley’s commitment to follow best
corporate governance practices, the Company’s Board may consider the adoption of
corporate governance guidelines; such guidelines are not required to be adopted
by a NASDAQ company, but adoption of such guidelines may be considered to be a
“best practice.”


IV.           RELEASES


The Stipulation provides that, if the Court approves the Settlement, and in
consideration of the benefits provided by the Settlement:  (1) the Action shall
be dismissed on the merits with prejudice as to each of the Defendants and
Herley and against Plaintiffs, on behalf of themselves or any holder of Herley
common shares derivatively on behalf of Herley (the “Releasing Parties”),
without costs, except as provided in the Stipulation; and (2) Plaintiffs,
individually and derivatively on behalf of Herley, Herley, and any person who
may claim by or through them, completely, voluntarily, knowingly,
unconditionally and forever releases, and are deemed to release and forever
discharge, Defendants and their heirs, executors and assigns, and Herley and its
predecessors, successors, parents, subsidiaries, affiliates, and all of their
respective present and former directors, trustees, officers, partners,
employees, and attorneys (collectively, the “Released Parties”) from any and all
claims, rights, causes of action, suits, debts, charges, complaints,
liabilities, matters and issues, whether matured or unmatured, known or unknown,
that have been or could have been asserted in the Action or in any other
proceeding by or on behalf of Plaintiffs individually, and/or by or on behalf of
Plaintiffs or any Herley shareholder derivatively on behalf of Herley, and/or by
Herley against any of the Released Parties arising out of, relating to, or based
upon the allegations, facts, occurrences, transactions, or events described or
referred to in the complaints in the Action and in the shareholder derivative
demands received by Herley (the “Settled Claims”), as well as claims relating to
the defense, settlement and resolution of the Action or the Settled Claims,
provided that the “Settled Claims” do not include the claims asserted in the
litigation styled as In re Herley Industries, Inc. Securities Litigation, case
number 06-2596 (E.D. Pa.) (JRS), or other direct claims of purchasers of Herley
securities other than Plaintiffs individually.


The litigation styled as In re Herley Industries, Inc. Securities Litigation,
case number 06-2596 (E.D. Pa.) (JRS), is a putative class action pending in the
same Court as the Action, and includes certain factual allegations that overlap
the factual allegations in the Action.  The Release of Settled Claims in the
Action does not and is not intended by the parties to compromise any claim
asserted in that putative class action or any other direct claim of purchasers
of Herley securities other than Plaintiffs individually.


In addition, if the Court approves the Settlement, the Released Parties shall
completely, voluntarily, knowingly, unconditionally and forever release and
discharge, and be deemed to release and forever discharge, Plaintiffs and their
counsel from all claims relating to the institution, prosecution, assertion,
settlement and resolution of the Action or the Settled Claims.


The release contemplated by the Stipulation extends to claims that any Releasing
Party does not know or suspect to exist at the time of the release, which, if
known, might have affected the Releasing Party’s decision(s) with respect to the
Settlement.  The Releasing Party will be deemed to relinquish, to the extent
applicable, and to the full extent permitted by law, the provision, rights, and
benefits conferred by any law of any state or territory of the United States, or
principle of common law, which is similar, comparable, or equivalent to Section
1542 of the California Civil Code, and those provisions, rights, and benefits of
Section 1542 itself, which provides:


 
B-6

--------------------------------------------------------------------------------

 
A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.


V.           REASONS FOR THE SETTLEMENT


Plaintiffs, through their counsel, have conducted a thorough investigation of
the claims and the underlying events and transactions alleged in the Action,
which has included, among other things, review and analysis of various documents
from Herley and other sources and deposition testimony from various party and
non-party witnesses.  Plaintiffs, through their counsel have also analyzed the
applicable law with respect to Plaintiffs’ claims and the potential defenses
thereto.  Based on their investigation of the facts and the applicable law,
Plaintiffs’ counsel has concluded that settlement of the claims asserted in this
action on the terms and conditions of this Stipulation is fair, reasonable, and
adequate and in the best interest of Herley.


The Defendants and Herley have vigorously denied, and continue to deny:  (1) any
wrongdoing or liability with respect to all claims, events and transactions
complained of in the Action and alleged in the Complaint; (2) they engaged in
any wrongdoing; (3) they committed any violation of law; (4) they breached any
fiduciary duties; (5) they acted improperly in any way; and (6) liability of any
kind to Plaintiffs or the Company, but consider it desirable that the Action be
settled and dismissed on the merits and with prejudice in order to avoid the
substantial expense, inconvenience and distraction of continued litigation, to
dispose of potentially burdensome and protracted litigation, and to finally put
to rest and terminate the claims asserted in the Action, and any other claims
that could have been asserted therein.


VI.           THE SETTLEMENT HEARING


The Court has scheduled the Settlement Hearing to be held on _______________,
2010, at __________ ___.m. in Courtroom ___ of the James A. Byrne United States
Courthouse, 601 Market Street, Philadelphia, Pennsylvania 19106-1797
to:  (1) determine whether the Settlement should be approved by the Court as
fair, reasonable, adequate and in the best interests of Herley; (2) determine
whether final judgment should be entered pursuant to the Stipulation dismissing
the Action with prejudice and extinguishing and releasing all Settled Claims and
barring and enjoining prosecution of any and all Settled Claims; (3) rule on an
application of Plaintiffs’ counsel in the Action for an award of attorneys’ fees
and reimbursement of expenses; and (4)  rule on such matters as the Court may
deem appropriate.


The Court has reserved the right to adjourn the Settlement Hearing or any part
thereof, without further notice of any kind other than oral announcement at the
Settlement Hearing or any adjournment thereof.  The Court has also reserved the
right to approve the Settlement with or without modification, to enter an Order
and Final Judgment, and to order the payment of attorneys’ fees and expenses
without further notice of any kind.


 
B-7

--------------------------------------------------------------------------------

 
VII.           YOUR RIGHT TO APPEAR AND OBJECT


Any common shareholder of Herley who objects to:  (1) the Settlement; (2) the
dismissal of the Action; (3) the judgments to be entered with respect to the
dismissal of the Action; and/or (4) Plaintiffs’ counsel’s award of attorneys’
fees and expenses, or who otherwise wishes to be heard, may appear in person or
by their attorney at the Settlement Hearing.  If you wish to do so, however, you
must, not later than ten (10) business days prior to the Settlement Hearing
(unless the Court in its discretion shall otherwise direct for good cause
shown), file with the Clerk of the Court: (1) a written notice of your intention
to appear that includes your name, address and telephone number, and identifies
your holdings of Herley common shares after June, 2006; (2) a statement of your
objections to any matters before the Court; and (3) the grounds therefore or the
reasons you desire to appear and be heard, as well as all documents or writings
you desire the Court to consider.  On or before the date you file such papers,
you must serve them upon the following attorneys by hand or overnight mail:
 
GARDY & NOTIS, LLP
560 Sylvan Avenue
Englewood Cliffs, NJ 07632
Attn: James S. Notis, Esquire
 
LAW OFFICES OF
BERNARD M. GROSS
Suite 450, Wanamaker Building
100 Penn Square East
Philadelphia, PA 19107
Attn: Deborah R. Gross, Esquire
 
Counsel for Plaintiffs
 
BLANK ROME LLP
One Logan Square
18th & Arch Streets
Philadelphia, PA 19103
Attn:  James T. Smith, Esquire
 
Counsel for Defendants
 
LAMB McERLANE, PC
24 East Market Street
P.O. Box 565
West Chester, PA 19381
Attn:  Joel Frank, Esquire
 
Counsel for Herley Industries, Inc.
 

Any common shareholder of Herley who does not object to the Settlement or
Plaintiffs’ counsel’s application for an award of attorneys’ fees and
reimbursement of expenses need not do anything.


Unless the Court otherwise directs, no person or entity will be entitled to
object to the Settlement, the judgments to be entered in the Action, or the
award of attorneys’ fees and expenses to Plaintiffs’ counsel, or otherwise to be
heard, except by serving and filing written objections as described above.


Any person or entity who fails to object or otherwise request to be heard in the
manner prescribed above will be deemed to have waived the right to object or
otherwise request to be heard (including the right to appeal) and will be
forever barred from raising such objection or request to be heard in this or any
other action or proceeding.


 
B-8

--------------------------------------------------------------------------------

 
VIII.           THE ORDER AND FINAL JUDGMENT OF THE COURT


If the Court determines that the Settlement, as provided for in the Stipulation,
is fair, reasonable, adequate and in the best interests of Herley, the parties
to the Action will ask the Court to enter an Order and Final Judgment, which
will, among other things: (1) approve the Settlement and adjudge the terms of
the Settlement to be fair, reasonable, adequate and in the best interests of the
Herley, pursuant to Fed. R. Civ. P. 23.1(c); (2) authorize and direct the
performance of the Settlement in accordance with its terms and conditions and
reserve jurisdiction to supervise the consummation of the Settlement provided
therein; (3) dismiss the Action with prejudice on the merits and release the
Released Parties from the Released Claims and bar and enjoin prosecution of any
and all Settled Claims; and (4) provide that the Order and Final Judgment shall
not constitute any evidence or admission by any party to the Action that any
acts of wrongdoing have been committed by any of the parties to the Action and
should not be deemed to create any inference that there is any liability
therefore.


IX.           THE APPLICATION FOR ATTORNEYS’ FEES AND EXPENSES


If the Court approves the Settlement, Plaintiffs’ counsel, with the joint
recommendation of counsel for Herley and the Defendants, intends to ask the
Court for an award of attorneys’ fees inclusive of reimbursement of expenses, in
the amount of $975,000, which Herley has agreed to pay.  Any award of attorneys’
fees and reimbursement of expenses by the Court will be in addition to the
Settlement and will not in any way affect the benefits of the Settlement.


X.
NOTICE TO PERSONS OR ENTITIES HOLDING OWNERSHIP ON BEHALF OF OTHERS
 



Brokerage firms, banks and/or other persons or entities who hold Herley common
shares for the benefit of others are requested to immediately send this Notice
to all of their respective beneficial owners.  If additional copies of the
Notice are needed for forwarding to such beneficial owners, any requests for
such additional copies or provision of a list of names and mailing addresses of
beneficial owners may be made to:  Peg Guzzetti, Investor Relations, Herley
Industries, Inc., 3061 Industry Drive, Suite 200, Lancaster, PA 17603; (717)
397-2777.


Such brokerage firms, banks and/or other persons or entities requesting
additional copies or providing a list of names and mailing addresses of
beneficial owners will be reimbursed for documented reasonable out-of-pocket
expenses incurred in providing such additional copies or providing a list of
names and mailing addresses of beneficial owners.


XI.           SCOPE OF THIS NOTICE


This Notice is not all-inclusive.  The references in this Notice to the
pleadings in the Action, the Stipulation and other papers and proceedings are
only summaries and do not purport to be comprehensive.  For the full details of
the Action, the claims that have been asserted by the parties and the terms and
conditions of the Settlement, including a complete copy of the Stipulation and
related Orders and proposed forms of Orders, holders of Herley common shares are
referred to the Court files for the Action.  You or your attorney may examine
the public Court files during regular business hours of each business day at the
office of the Clerk of the Court at the James A. Byrne United States Courthouse,
601 Market Street, Philadelphia, Pennsylvania 19106-1797.


 
B-9

--------------------------------------------------------------------------------

 
Inquiries or comments about the Settlement should be directed in writing to the
attention of Plaintiffs’ counsel as follows:


James S. Notis
GARDY & NOTIS, LLP
560 Sylvan Avenue
Englewood Cliffs, NJ  07632


PLEASE DO NOT CALL OR WRITE THE COURT
 
Dated: _______________, 2010


BY ORDER OF THE UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF
PENNSYLVANIA





 
B-10

--------------------------------------------------------------------------------

 

EXHIBIT C
IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 
____________________________________
:
IN RE DERIVATIVE LITIGATION,                                  :           Civil
Action No. 06-CV-2964 (JRS)
HERLEY INDUSTRIES INC.                                              :
____________________________________




ORDER AND FINAL JUDGMENT
 
The Stipulation of Settlement, dated May ____, 2010 (the “Stipulation”), of the
above-captioned action (the “Action”), having been presented at the Settlement
Hearing on _______________, 2010, pursuant to the Scheduling Order for Approval
of Derivative Action Settlement entered herein on _______________, 2010 (the
“Scheduling Order”), which Stipulation was joined in and consented to by all
parties to the Action and which (along with the defined terms herein) is
incorporated herein by reference; and the Court having found and concluded that
notice of said hearing was given in accordance with the Scheduling Order to
holders of common shares of Herley Industries, Inc. (“Herley”) and that said
notice was adequate and sufficient; and the parties having appeared by their
attorneys of record; and the attorneys for the respective parties having been
heard in support of the settlement of the Action; and an opportunity to be heard
having been given to all other persons desiring to be heard as provided in the
notice; and the entire matter of the Settlement having been considered by the
Court;


IT IS HEREBY ORDERED, ADJUDGED AND DECREED, this ___, day of __________, 2010,
as follows:


1. Capitalized terms used in this order and not otherwise defined shall have the
meanings set forth in the Stipulation.
 
 
 

--------------------------------------------------------------------------------

 
2. The Notice of Proposed Settlement of Action (the “Notice”) has been given to
the holders of Herley common shares in the manner directed by the Scheduling
Order, proof of the mailing of the Notice has been filed with the Court and full
opportunity to be heard has been offered to all parties and persons in interest.


3. The Court finds and concludes that the form and manner of the Notice is the
best notice practicable under the circumstances and fully complies with Fed. R.
Civ. P. 23.1(c) and the Constitution of the United States and any other
applicable law and constitutes due and sufficient notice to all persons entitled
thereto.


4. The Court finds and concludes that the Settlement and all transactions
preparatory or incident thereto are found to be fair, reasonable and adequate
and in the best interests of Herley and approves the Settlement and all
transactions preparatory or incident thereto pursuant to Fed. R. Civ. P.
23.1(c).


5. The parties to the Stipulation are hereby authorized and directed to comply
with and to consummate the Settlement in accordance with its terms and
provisions, and the Clerk of the Court is directed to enter and docket this
Order and Final Judgment in the Action.  [All objections have been considered by
the Court and are found to be without merit and are hereby overruled.]


6. This Order and Final Judgment is a final judgment pursuant to Fed. R. Civ. P.
54(b), and shall not constitute any evidence or admission by any party herein
that any acts of wrongdoing have been committed by any of the parties to the
Action and should not be deemed to create any inference that there is any
liability therefore.


7. The Action is hereby dismissed with prejudice as to all Defendants and
against Plaintiffs on behalf of themselves or any holder of Herley common shares
derivatively on behalf of Herley, without costs, except as provided in the
Stipulation.
 
 
C-2

--------------------------------------------------------------------------------

 
8. Plaintiffs, individually and derivatively on behalf of Herley, Herley, and
any person who may claim by or through them (the “Releasing Parties”),
completely, voluntarily, knowingly, unconditionally and forever release and
discharge, and are deemed to release and forever discharge, Defendants and their
heirs, executors and assigns, and Herley and its predecessors, successors,
parents, subsidiaries, affiliates, and all of their respective present and
former directors, trustees, officers, partners, employees, and attorneys
(collectively, the “Released Parties”) from any and all claims, rights, causes
of action, suits, debts, charges, complaints, liabilities, matters and issues,
whether matured or unmatured, known or unknown, that have been or could have
been asserted in the Action or in any other proceeding by or on behalf of
Plaintiffs individually, and/or by or on behalf of Plaintiffs or any Herley
shareholder derivatively on behalf of Herley, and/or by Herley against any of
the Released Parties arising out of, relating to, or based upon the allegations,
facts, occurrences, transactions, or events described or referred to in the
complaints in the Action (the “Settled Claims”), as well as claims relating to
the defense, settlement and resolution of the Action or the Settled Claims,
provided that the “Settled Claims” do not include the claims asserted in the
litigation styled as In re Herley Industries, Inc. Securities Litigation, No.
06-CV-2596 (E.D. Pa.) (JRS), or other direct claims of purchasers of Herley
securities other than Plaintiffs individually.  Released Parties completely,
voluntarily, knowingly, unconditionally and forever release and discharge, and
be deemed to release and forever discharge, Plaintiffs and their counsel from
all claims relating to the institution, prosecution, assertion, settlement and
resolution of the Action or the Settled Claims.


9. The release provided in this Order and Final Judgment extends to claims that
any Releasing Party does not know or suspect to exist at the time of the
release, which, if known, might have affected the Releasing Party’s decision(s)
with respect to the Settlement.  The Releasing Party is deemed to relinquish, to
the extent applicable, and to the full extent permitted by law, the provision,
rights, and benefits conferred by any law of any state or territory of the
United States, or principle of common law, which is similar, comparable, or
equivalent to Section 1542 of the California Civil Code, and those provisions,
rights, and benefits of Section 1542 itself, which provides:


 
C-3

--------------------------------------------------------------------------------

 
A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.
 
10. Dismissal of the Settled Claims with prejudice and on the merits shall
become effective immediately upon the entry of this Order and Final Judgment and
without any further action by the Court.


11. The Court permanently enjoins Plaintiffs and all other holders of Herley
common shares, and any who may claim by and through them, from commencing or
prosecuting, either directly or indirectly, any action or proceeding asserting
any of the Settled Claims in this or any other forum.


12. Plaintiffs’ counsel are hereby awarded fees and expenses in the aggregate
amount of $975,000, for their services in the Action, which award the Court
finds to be fair and reasonable and which shall be paid to Plaintiffs’ counsel
in accordance with the terms of the Stipulation.


13. The Court reserves jurisdiction over all matters relating to the
administration and consummation of this Order and the Stipulation.


____________________________________

JUAN R. SÁNCHEZ
UNITED STATES DISTRICT JUDGE





 
 
C-4 

--------------------------------------------------------------------------------

 
